FILED
                                                                             AUG 26 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



RANDY ERIC FULLER,                               No. 07-56473

               Petitioner - Appellant,           D.C. No. CV-07-00547-R

  v.
                                                 MEMORANDUM *
T. FELKER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       California state prisoner Randy Eric Fuller appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Fuller contends that his federal petition was timely because he is entitled to

equitable tolling due to a prison lockdown, which inhibited his access to the prison

law library. This contention fails because Fuller’s lack of access to the law library,

per se, was not an extraordinary circumstance that might have caused the

untimeliness of his petition. See Ramirez v. Yates, 571 F.3d 993, 997-98 (9th Cir.

2009).

         In the alternative, Fuller contends that he is entitled to an evidentiary

hearing. Fuller’s reliance on Whalem/Hunt v. Early, 233 F.3d 1146 (9th Cir. 2000)

(en banc) is unavailing because, unlike Whalem/Hunt, even if Fuller’s allegations

are true, equitable tolling would not be warranted.

         AFFIRMED.




                                              2                                      07-56473